Citation Nr: 1130681	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, done for the New York, New York (RO), that denied the Veteran's claims for service connection for bilateral hearing loss and hypertension.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty was ground radio repairman.

2.  Hypertension has not been shown following the Veteran's separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In February and March 2008 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private medical records, and the report of a VA examination.  The Board points out the VA contacted the Veteran's employer to attempt to obtain any records concerning treatment for hypertension or hearing loss.  In February 2008, the employer stated it had no medical records from 1957 to 1977.  In addition, the Board notes that by letters dated February and March 2008, the RO contacted the physician the Veteran stated had treated him for hypertension since 1995, but no response was received.  Appellant and his representative we so informed and the records are not on file.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

In February 2008, the National Personnel Records Center reported the Veteran's record is fire-related and there are no service treatment records or SGO records.  A September 2008 memorandum from the RO notes that the service treatment records were unavailable.  It was stated that all procedures to obtain the records had been followed.  By letter dated March 2008, the RO informed the Veteran it had been unable to obtain his service treatment records.  He was notified he could submit documents that could substitute for the service treatment records.  A partial list of such documents was included.  The Veteran has not provided any additional documentation.

In cases such as these, the VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

            Hypertension 

With respect to the claim for service connection for hypertension, the Board acknowledges the Veteran's contention it was shown on the separation examination.  He asserts he was treated by a physician for it after service, but that individual died.  The fact remains there is no current competent medical evidence establishing the Veteran has hypertension.  He has submitted no evidence of any current treatment or findings which reveal that the claimed disorder is present.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The only probative evidence supporting the Veteran's claim consists of his own statements.  While he is competent to report his symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has hypertension, the preponderance of the evidence is against the claim and service connection is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In this case, the medical evidence does not support the claim.

	    Other considerations

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for hypertension, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER
Service connection for hypertension is denied.


REMAND

The Veteran has claimed service connection for bilateral defective hearing.  As noted, he has reported that hearing loss was noted by the Unisys Corporation in the 1950's, shortly after his separation from service.  These records are unavailable according to the corporation.  Also, as noted, appellant's service treatment records are unavailable.  It is unclear what duties the appellant had while working at Unisys, and a description of those activities should be requested.

Of record is a statement from Dr. Dank, indicating that he has treated the Veteran for hearing problems since 1997.  While records were requested, the only document provided was a March 2005 audiometric study, following which it was reported that hearing aids were provided.  Earlier clinical records might provide pertinent history or otherwise be probative to the claim and should be sought for association with the claims folder.

Finally, when examined by the VA in 2008, the examiner indicated that in view of the absence of documentation concerning hearing loss from service to 2005, it was not possible to render an opinion as to whether this was due to service without resort to speculation.  The examiner should be asked to indicate, after a review of the record, whether the type of hearing loss found is the type seen in cases of acoustic trauma, as opposed to illness, infection, advancing age, or other causes.

In view of the foregoing, this case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide a description of the duties that he performed for the Unisys Corporation in the years following service.  The description should include an indication as to whether there was any significant noise exposure during that employment.

2.  Request copies of all clinical records from Dr. Dank for treatment rendered from 1997 to the present.  Appellant's assistance in obtaining these records should be requested as needed.  If records are not or cannot be obtained, the claims folder should contain documentation of the attempts made to obtain the records.  If Dr. Dank does not have records of the treatment rendered, it is requested that he so indicate.

3.  Then, after the above development is accomplished to the extent possible, return the 2008 audiometric examination to the examiner who conducted the examination, or a similarly situated examiner.  Request that the examiner offer an opinion as to whether the type of hearing loss found is more likely the type found in cases of acoustic trauma, or would more likely be due to infection, disease, advancing age, or other cause.  If additional examination is needed to offer an opinion, such examination should be conducted.  If an opinion cannot be entered, the reasons why should be set forth.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


